FILED
                             NOT FOR PUBLICATION                              MAR 24 2016

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


LaKEITH L. McCOY,                                No. 15-15022

                Plaintiff - Appellant,           D.C. No. 1:13-cv-00995-SKO

 v.
                                                 MEMORANDUM*
S. CACCIOLA, Correctional Officer at
California Correctional Institution; et al.,

                Defendants - Appellees.


                     Appeal from the United States District Court
                          for the Eastern District of California
                    Sheila K. Oberto, Magistrate Judge, Presiding**

                             Submitted March 15, 2016***

Before:         GOODWIN, LEAVY, and CHRISTEN, Circuit Judges.

      LaKeith L. McCoy, a California state prisoner, appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging a

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            McCoy consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
retaliation claim. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo. Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000) (dismissal under 28

U.S.C. § 1915A); Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998)

(order) (dismissal under 28 U.S.C. § 1915(e)(2)(B)(ii)). We affirm.

      The district court properly dismissed McCoy’s action because McCoy failed

to allege facts sufficient to show that Cacciola’s conduct was arbitrary, capricious,

or did not advance a legitimate correctional goal. See Watison v. Carter, 668 F.3d

1108, 1114-15 (9th Cir. 2012) (setting forth the elements of a § 1983 retaliation

claim in the prison context); Pratt v. Rowland, 65 F.3d 802, 806 (9th Cir. 1995)

(“The plaintiff bears the burden of pleading and proving the absence of legitimate

correctional goals for the conduct of which he complains.”); see also Hebbe v.

Pliler, 627 F.3d 338, 341-42 (9th Cir. 2010) (although pro se pleadings are to be

construed liberally, a plaintiff must present factual allegations sufficient to state a

plausible claim for relief).

      AFFIRMED.




                                            2                                     15-15022